Title: From Thomas Jefferson to George Washington, 14 December 1793
From: Jefferson, Thomas
To: Washington, George



Dec. 14. 1793.

Th: Jefferson has the honor to inform the President that the Spanish papers are now all ready. He sends him a set for his examination and will send two others Monday morning. He also sends the draught of the message he would propose, with the blank filled up which had been left in it. Whenever the President is satisfied about it, either with or without amendments, Th:J. will have copies made out.
The Algerine papers will not be ready till tomorrow when they shall be submitted to the examination of the President.
